Case 5:21-md-02985-EJD Document 2 Filed 04/01/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE .
NORTHERN DISTRICT OF CALIFORNIA

MDL No. 2985 - IN RE: APPLE INC. APP STORE SIMULATED CASINO-STYLE GAMES
LITIGATION

CONSENT OF TRANSFEREE COURT
The United States District Court for the Northern District of California hereby consents to
the assignment of the actions involved in the above-described litigation to the Honorable Edward J.
Davila for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407.
In the event that reassignment of this litigation to another judge becomes necessary, such

reassignment shall take place in accordance with Section 1407(b) and Panel Rule 2,1fe).

  
 
   

  

Chief Judge

 

Date: 03/26/2021

PLEASE FAX OR EMAIL THE SIGNED FORM TO:

Mr. John W. Nichols, Clerk of the Panel, Judicial Panel on Multidistrict Litigation @ fax number
202-502-2888 or email address MDLPanelOrders@JPML.USCOURTS.GOV.

THIS ASSIGNMENT IS CONFIDENTIAL UNTIL THE ORDER OF TRANSFER IS FILED
BY THE PANEL.

SHOULD REASSIGNMENT BECOME NECESSARY, PLEASE CONTACT THE PANEL
EXECUTIVE, Thomasenia P. Duncan, at 202-502-2800.
